Name: 2006/148/EC: Commission Decision of 24 February 2006 on introducing preventive vaccination against highly pathogenic avian influenza H5N1 and related provisions for movements in France (notified under document number C(2006) 632)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  agricultural activity;  health;  organisation of transport;  Europe;  trade policy
 Date Published: 2006-02-25; 2007-05-08

 25.2.2006 EN Official Journal of the European Union L 55/51 COMMISSION DECISION of 24 February 2006 on introducing preventive vaccination against highly pathogenic avian influenza H5N1 and related provisions for movements in France (notified under document number C(2006) 632) (Only the French text is authentic) (2006/148/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (1), and in particular, Article 57(2) thereof; Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal health and under certain circumstances to human health. There is a risk that the disease agent might be spread to other holdings thus reducing sharply the profitability of poultry farming, to wild birds and from one Member State to other Member States and third countries through the international trade in live birds or their products. (2) Highly pathogenic avian influenza A virus of subtype H5N1 has been isolated from wild birds in certain parts of the Community and in third countries adjacent to the Community or populated by migratory birds during winter. The likelihood of virus introduction with wild birds is increasing during the forthcoming migratory season. (3) Early detection systems and biosecurity measures to reduce the risk of transmission of avian influenza to poultry flocks are in place in France. (4) In its opinion on Animal health and welfare aspects of avian influenza of 20 September 2005 the Animal Health and Welfare Panel of the European Food Safety Authority (EFSA) recommends that preventive vaccination can be considered if a high risk of virus introduction is identified in densely populated poultry areas. However, such a practice should not jeopardise the strict biosecurity and other measures that should be in force in such areas aimed at eradicating any introduction of virus. (5) On 21 February 2006, France has submitted to the Commission for approval a plan for preventive vaccination in the light of the particular risk of introduction of avian influenza in certain areas of its territory. The Commission has immediately examined this plan in collaboration with France and deems that after certain adaptations it is in conformity with the relevant Community provisions. It appears therefore appropriate to approve this plan. (6) According to this plan France intends to vaccinate ducks and geese against highly pathogenic avain influenza H5N1. This should be considered as a pilot project since there is limited experience with preventive vaccination in these species. (7) Only vaccines authorised in accordance with Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (2) or Regulation No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (3) should be used. (8) Where preventive vaccination is carried out in France monitoring on vaccinated and unvaccinated poultry flocks and movement restrictions for vaccinated birds have to be implemented. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter, scope and definitions 1. This Decision lays down certain measures to be applied in France where preventive vaccination is carried out in certain poultry holdings in defined areas at particular risk for introduction of highly pathogenic avian influenza H5N1 including provisions for movements of vaccinated poultry and certain products derived thereof. 2. For the purpose of this Decision the definitions in Article 2 of Council Directive 2005/94/EC shall apply as appropriate. Article 2 Approval of the vaccination programme 1. The plan for preventive vaccination against highly pathogenic avian influenza H5N1, submitted by France to the Commission on 21 February 2006, is approved (the preventive vaccination plan). The preventive vaccination shall be carried out with inactivated heterologous vaccine of avian influenza subtypes H5 authorised by France in ducks and geese in the areas listed in the Annex (the preventive vaccination areas). 2. Intensive monitoring and surveillance, as set out in the preventive vaccination plan shall be carried out in the preventive vaccination areas. 3. The preventive vaccination plan shall be implemented efficiently. 4. The Commission shall publish the preventive vaccination plan. Article 3 Provisions for movements of live poultry, hatching eggs, day-old chicks, fresh poultry meat, minced meat, meat preparations, mechanically separated meat and meat products Provisions for movements of live poultry and hatching eggs coming from and/or originating from holdings in which preventive vaccination is carried out and on movement of day-old chicks and fresh poultry meat, minced meat, meat preparations, mechanically separated meat and meat products derived from poultry vaccinated in accordance with the preventive vaccination plan shall meet the requirements laid down in Article 4 to 9 of this Decision. Article 4 Provisions for movements and dispatch of live poultry, hatching eggs and day-old chicks 1. The competent authority shall ensure that vaccinated poultry may only be moved from its holding to: (a) other holdings where vaccination is carried out; or (b) other holdings where only vaccinated poultry are kept; or (c) other holdigns where complete separation between vaccinated and non vaccinated poultry can be ensured; or (d) a slaughterhouse for immediate slaughter, within France. 2. No vaccinated live poultry, hatching eggs and day-old chicks originating from such poultry shall be dispatched from France. 3. No live poultry, hatching eggs and day-old chicks originating from holdings where vaccination has been carried out or from the holdings referred to in paragraph 1(a), 1(b) or 1(c) shall be dispatched from France. Article 5 Health certification for intra-Community trade for consignments of live poultry, day-old chicks and hatching eggs Health certificates for intra-Community trade in live poultry, day-old chicks and hatching eggs from France shall include the words: The consignment consists of live poultry/day-old chicks/hatching eggs originating from holdings where no vaccination against avian influenza has been carried out. Article 6 Provisions for dispatch of fresh meat of poultry, minced meat, meat preparations, mechanically separated meat and meat products 1. The competent authority shall ensure that fresh meat derived from vaccinated poultry in France is only placed on the market provided that the meat comes from poultry which: (a) originate from holdings which have been regularly inspected and tested with negative results for highly pathogenic avian influenza H5N1 in accordance with the preventive vaccination plan, with particular attention paid to sentinel birds; (b) originate from flocks which have been clinically inspected by an official veterinarian within 48 hours before loading, with particular attention paid to sentinel birds; (c) are kept separated from other flocks which do not comply with Article 4 and with this Article; and (d) that the meat has been produced in accordance with Annex II and Sections II and III of Annex III to Regulation (EC) No 853/2004 (4) and controlled in accordance with Sections I, II, III, and Chapters V and VII of Section IV of Annex I to Regulation (EC) No 854/2004 (5); 2. The competent authority shall ensure that minced meat, meat preparations, mechanically separated meat and meat products containing meat derived from vaccinated ducks and geese flocks is only dispatched from France if the meat complies with paragraph (1) and are produced in accordance with Sections V and VI of Annex III to Regulation (EC) No 853/2004. Article 7 Commercial documents for fresh meat of poultry, minced meat, meat preparations, mechanically separated meat and meat products France shall ensure that fresh meat of poultry, minced meat, meat preparations, mechanically separated meat and meat products complying with the conditions set out in Article 6 is accompanied by commercial documents stating: The consignment complies with the animal health conditions laid down in Commission Decision 2006/148/EC. Article 8 Information to Member States France shall inform in advance the central veterinary authority in the Member State of destination on movements of consignments referred to in Article 7. Article 9 Washing and disinfection of packaging and means of transport France shall ensure that the following measures are taken on holdings, located in areas as listed in the Annex, where preventive vaccination is carried out: (a) only disposable packaging material, or packaging material which can be effectively washed and disinfected, is used for the collection, storage and transport of hatching eggs and day-old chicks; (b) all means of transport used for transporting live poultry, hatching eggs, day-old poultry, fresh poultry meat, minced meat, meat preparations, mechanically separated meat and meat products and poultry feedstuff are cleaned and disinfected immediately before and after each transport with disinfectants and methods of use approved by the competent authority. Article 10 Penalties France shall lay down the rules on penalties applicable to infringements of provisions of this Decision and shall take all the measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. France shall notify those provisions to the Commission by 7 March 2006 at the latest and shall notify the Commission of any subsequent amendments thereof. Article 11 Reports France shall submit a report containing information on the effectiveness of the preventive vaccination plan to the Commission within one month from the date of application of this Decision and give monthly reports at the Standing Committee on the Food Chain and Animal Health starting as from 7 March 2006. Article 12 Review of measures The measures shall be reviewed in the light of the development of the epidemiological situation and new information becoming available. Article 13 Addressee This Decision is addressed to the French Republic. Done at Brussels, 24 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 10, 14.1.2006, p. 16. (2) OJ L 311, 28.11.2001, p. 1. Directive as last amended by Directive 2004/28/EC (OJ L 136, 30.4.2004, p. 58). (3) OJ L 136, 30.4.2004, p. 1. (4) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (5) OJ L 139, 30.4.2004, p. 206. Corrected version in OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). ANNEX AREAS WHERE PREVENTIVE VACCINATION AGAINST AVIAN INFLUENZA IS CARRIED OUT IN CERTAIN DUCK AND GEESE HOLDINGS List of communes DÃ PARTEMENT DES LANDES AIRE-SUR-L'ADOUR ANGRESSE ARBOUCAVE ARTASSENX ARTHEZ-D'ARMAGNAC AUBAGNAN AUDIGNON BAHUS-SOUBIRAN BASCONS BAS-MAUCO BATS BÃ NESSE-MAREMNE BENQUET BETBEZER-D'ARMAGNAC BIARROTTE BIAUDOS BISCARROSSE BORDÃ RES-ET-LAMENSANS BOSTENS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN BUANES CAPBRETON CASTANDET CASTELNAU-TURSAN CAZÃ RES-SUR-L'ADOUR CLASSUN CLÃ DES COUDURES CRÃ ON-D'ARMAGNAC DUHORT-BACHEN DUMES ESCALANS ESTIGARDE EUGÃ NIE-LES-BAINS EYRES-MONCUBE FARGUES FRÃ CHE (LE) GABARRET GAILLÃ RES GEAUNE GRENADE-SUR-L'ADOUR HAGETMAU HAUT-MAUCO HERRÃ  HONTANX HORSARRIEU LABASTIDE-CHALOSSE LABASTIDE-D'ARMAGNAC LABENNE LACAJUNTE LACQUY LACRABE LAGLORIEUSE LAGRANGE LARRIVIÃ RE LATRILLE LAURET LOSSE LUSSAGNET MANT MAURIES MAURRIN MAUVEZIN-D'ARMAGNAC MAZEROLLES MIRAMONT-SENSACQ MOMUY MONGET MONSÃ GUR MONT-DE-MARSAN MONTÃ GUT MONTGAILLARD MONTSOUÃ  MORGANX ONDRES ORX PARLEBOSCQ PAYROS-CAZAUTETS PÃ CORADE PERQUIE PEYRE PHILONDENX PIMBO PORT-DE-LANNE POUDENX POUYDESSEAUX PUJO-LE-PLAN PUYOL-CAZALET RENUNG RIMBEZ-ET-BAUDIETS SAINT-AGNET SAINT-ANDRÃ -DE-SEIGNANX SAINT-BARTHÃ LEMY SAINTE-COLOMBE SAINT-CRICQ-VILLENEUVE SAINT-Ã TIENNE-D'ORTHE SAINTE-FOY SAINT-GEIN SAINT-JEAN-DE-MARSACQ SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-LAURENT-DE-GOSSE SAINT-LOUBOUER SAINTE-MARIE-DE-GOSSE SAINT-MARTIN-DE-HINX SAINT-MARTIN-DE-SEIGNANX SAINT-MAURICE-SUR-L'ADOUR SAINT-PIERRE-DU-MONT SAINT-SEVER SAINT-VINCENT-DE-TYROSSE SAMADET SANGUINET SARRAZIET SARRON SAUBION SAUBRIGUES SERRES-GASTON SOORTS-HOSSEGOR SORBETS TARNOS URGONS VIELLE-TURSAN VIGNAU (LE) VILLENEUVE-DE-MARSAN DÃ PARTEMENT DE LA LOIRE-ATLANTIQUE ARTHON-EN-RETZ ASSÃ RAC AVESSAC BASSE-GOULAINE BAULE-ESCOUBLAC (LA) BATZ-SUR-MER BERNERIE-EN-RETZ (LA) BESNÃ  BIGNON (LE) BLAIN BOUAYE BOUÃ E BOUGUENAIS BOURGNEUF-EN-RETZ BOUVRON BRAINS CAMPBON CARQUEFOU CHAPELLE-DES-MARAIS (LA) CHAPELLE-GLAIN (LA) CHAPELLE-LAUNAY (LA) CHAPELLE-SUR-ERDRE (LA) CHAUVÃ  CHEIX-EN-RETZ CHÃ MÃ RÃ  CHEVROLIÃ RE (LA) CONQUÃ REUIL CORDEMAIS CORSEPT COUÃ RON CROISIC (LE) CROSSAC DONGES DREFFÃ AC FAY-DE-BRETAGNE FÃ GRÃ AC FRESNAY-EN-RETZ FROSSAY GÃ VRE (LE) GENESTON GRIGONNAIS (LA) GUÃ MÃ NÃ -PENFAO GUENROUET GUÃ RANDE HERBIGNAC INDRE JUIGNÃ -DES-MOUTIERS LIMOUZINIÃ RE (LA) LAVAU-SUR-LOIRE MACHECOUL MALVILLE MARNE (LA) MARSAC-SUR-DON MASSÃ RAC MESQUER MISSILLAC MONTAGNE (LA) MONTOIR-DE-BRETAGNE MOUTIERS-EN-RETZ (LES) NANTES NOTRE-DAME-DES-LANDES ORVAULT PAIMBOEUF PELLERIN (LE) PIERRIC PIRIAC-SUR-MER PLAINE-SUR-MER (LA) PLESSÃ  PONT-CHÃ TEAU PONT-SAINT-MARTIN PORNIC PORNICHET PORT-SAINT-PÃ RE POULIGUEN (LE) PRÃ FAILLES PRINQUIAU QUILLY REZÃ  ROUANS SAINT-AIGNAN-GRANDLIEU SAINT-ANDRÃ -DES-EAUX SAINTE-ANNE-SUR-BRIVET SAINT-BRÃ VIN-LES-PINS SAINT-COLOMBAN SAINT-Ã TIENNE-DE-MONTLUC SAINT-GILDAS-DES-BOIS SAINT-HERBLAIN SAINT-HILAIRE-DE-CHALÃ ONS SAINT-JEAN-DE-BOISEAU SAINT-JOACHIM SAINT-JULIEN-DE-VOUVANTES SAINT-LÃ GER-LES-VIGNES SAINTE-LUCE-SUR-LOIRE SAINT-LUMINE-DE-COUTAIS SAINT-LYPHARD SAINT-MALO-DE-GUERSAC SAINT-MARS-DE-COUTAIS SAINT-MÃ ME-LE-TENU SAINT-MICHEL-CHEF-CHEF SAINT-MOLF SAINT-NAZAIRE SAINT-NICOLAS-DE-REDON SAINTE-PAZANNE SAINT-PÃ RE-EN-RETZ SAINT-PHILBERT-DE-GRAND-LIEU SAINTE-REINE-DE-BRETAGNE SAINT-SÃ BASTIEN-SUR-LOIRE SAINT-VIAUD SAUTRON SAVENAY SÃ VERAC SORINIÃ RES (LES) TEMPLE-DE-BRETAGNE (LE) TREILLIÃ RES TRIGNAC TURBALLE (LA) VAY VERTOU VIGNEUX-DE-BRETAGNE VUE DÃ PARTEMENT DE LA VENDÃ E AIGUILLON-SUR-MER (L') AIGUILLON-SUR-VIE (L') ANGLES AUZAY AVRILLÃ  BARBÃ TRE BARRE-DE-MONTS (LA) BEAUVOIR-SUR-MER BENET BERNARD (LE) BESSAY BOIS-DE-CÃ NÃ  BOISSIÃ RE-DES-LANDES (LA) BOUILLÃ -COURDAULT BOUIN BREM-SUR-MER BRÃ TIGNOLLES-SUR-MER BRETONNIÃ RE (LA) CHAILLÃ -LES-MARAIS CHAILLÃ -SOUS-LES-ORMEAUX CHAIX CHAIZE-GIRAUD (LA) CHAPELLE-ACHARD (LA) CHAMPAGNÃ -LES-MARAIS CHAMP-SAINT-PÃ RE (LE) CHASNAIS CHÃ TEAU-D'OLONNE CHÃ TEAU-GUIBERT CHÃ TEAUNEUF CLAYE (LA) CORPE COUTURE (LA) CURZON DAMVIX DOIX Ã PINE (L') FAUTE-SUR-MER (LA) FENOUILLER (LE) FONTAINES FONTENAY-LE-COMTE GIROUARD (LE) GIVRAND GIVRE (LE) GROSBREUIL GRUES GUÃ -DE-VELLUIRE (LE) GUÃ RINIÃ RE (LA) Ã LE-D'ELLE (L') Ã LE-D'OLONNE (L') JARD-SUR-MER JONCHÃ RE (LA) LAIROUX LANDEVIEILLE LANGON (LE) LIEZ LONGÃ VES LONGEVILLE-SUR-MER LUÃ ON MAGNILS-REIGNIERS (LES) MAILLÃ  MAILLEZAIS MAREUIL-SUR-LAY-DISSAIS MAZEAU (LE) MONTREUIL MOREILLES MOTHE-ACHARD (LA) MOUTIERS-LES-MAUXFAITS MOUTIERS-SUR-LE-LAY MOUZEUIL-SAINT-MARTIN NALLIERS NIEUL-LE-DOLENT NIEUL-SUR-L'AUTISE NOIRMOUTIER-EN-L'Ã LE NOTRE-DAME-DE-MONTS OLONNE-SUR-MER ORBRIE (L') OULMES PÃ AULT PERRIER (LE) PETOSSE PISSOTTE POIRÃ -SUR-VELLUIRE (LE) POIROUX POUILLÃ  PUYRAVAULT ROSNAY SABLES-D'OLONNE (LES) SAINT-AUBIN-LA-PLAINE SAINT-AVAUGOURD-DES-LANDES SAINT-BENOIST-SUR-MER SAINT-CYR-EN-TALMONDAIS SAINT-DENIS-DU-PAYRÃ  SAINT-Ã TIENNE-DE-BRILLOUET SAINTE-FOY SAINTE-GEMME-LA-PLAINE SAINT-GERVAIS SAINT-GILLES-CROIX-DE-VIE SAINTE-HERMINE SAINT-HILAIRE-DE-RIEZ SAINT-HILAIRE-DES-LOGES SAINT-HILAIRE-LA-FORÃ T SAINT-JEAN-DE-BEUGNÃ  SAINT-JEAN-DE-MONTS SAINT-JULIEN-DES-LANDES SAINT-MARTIN-DE-FRAIGNEAU SAINT-MATHURIN SAINT-MICHEL-EN-L'HERM SAINT-MICHEL-LE-CLOUCQ SAINTE-PEXINE SAINT-PIERRE-LE-VIEUX SAINTE-RADEGONDE-DES-NOYERS SAINT-RÃ VÃ REND SAINT-SIGISMOND SAINT-URBAIN SAINT-VINCENT-SUR-GRAON SAINT-VINCENT-SUR-JARD SALLERTAINE SÃ RIGNÃ  TABLIER (LE) TAILLÃ E (LA) TALMONT-SAINT-HILAIRE TRANCHE-SUR-MER (LA) TRIAIZE VAIRÃ  VELLUIRE VIX VOUILLÃ -LES-MARAIS XANTON-CHASSENON